Citation Nr: 0123048	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1960 to 
December 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 24, 2000, the Board issued a decision which denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's May 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon an Unopposed Motion for Remand 
and to Stay Further Proceedings by the Secretary of Veterans 
Affairs, issued an Order dated December 20, 2000, which 
vacated and remanded the Board's decision.

Evidence pertinent to the issues on appeal (medical extracts) 
was received at the Board in June 2001.  The appellant has 
waived initial RO consideration of this evidence.


REMAND

The Secretary of Veterans Affairs Unopposed Motion (upon 
which the Court's December 20, 2000, Order was based) noted 
that a remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation sets forth notice and 
assistance provisions for VA to follow with regard to claims.

In view of the Court's Order, review of the record to ensure 
compliance with the Veterans Claims Assistance Act of 2000 is 
necessary.  In particular, the Board notes that in a letter 
dated in June 2001, the appellant's attorney essentially 
indicated that a physician had suggested to the appellant 
that the veteran's death was related to an episode of 
bronchopneumonia contracted during service.  The Board finds 
that the appellant should be afforded an opportunity to 
submit such evidence prior to a final disposition of the 
appeal.

The Board also notes that a December 1960 examination 
performed pursuant to the veteran's separation from service 
revealed that chest X-rays taken two months earlier had shown 
prominent bronchovascular markings.  The chest X-rays are not 
associated with the claims file, and a reasonable attempt to 
obtain them should be made.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and inform her of the evidence necessary 
to support her claim.  In particular, the 
appellant should be afforded the 
opportunity to submit a statement from 
the physician who reportedly suggested a 
relationship between the veteran's death 
and his bronchopneumonia contracted 
during service.  The appellant should be 
informed that if she desires the RO's 
assistance in obtaining this information 
she should complete and return an 
authorization for release of records.

2.  The RO should make a reasonable 
attempt to obtain the chest X-ray films 
referenced in box #46 on the veteran's 
Report of Medical Examination dated 
December 9, 1960.

3.  The RO should also review the claims 
file and take any necessary action 
(including, if deemed appropriate, 
forwarding the claims file for review by 
a physician) to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the benefit 
sought is granted in full, the appellant 
and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

After completion of the above, the RO should return the case 
to the Board for review.  The purpose of this remand is to 
comply with the Court's December 20, 2000 Order, and to also 
ensure compliance with applicable laws and regulations, 
including the Veterans Claims Assistance Act of 2000.  The 
appellant and her representative are free to submit any 
additional evidence and/or argument in connection with the 
matters addressed by the Board in this remand.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




